Per Curiam.
This is a petition for certiorari to review a decision of the Zoning Board of Review of the Town of Johnston denying the petitioner’s application for special permission to construct in an Industrial E district a building in which it proposed to store and anneal castings incident to its foundry operations. That use, although permitted in an Industrial E district, in this instance required a special permit from the board because the petitioner’s premises were located within 300 ‘feet of a Residence District.1 The writ of certiorari issued and the pertinent records have been certified to this court.
Section XVII of the zoning ordinance limits the issuance of a special Industrial E use permit to those cases where *268the board has first determined that the proposed use will serve the general welfare and will not substantially injure adjoining properties. The record before us contains not even a scintilla of competent evidence upon which the board could have premised the prerequisite findings, and it therefore would have lacked authority to act afiirmatively upon petitioner’s application. Melucci v. Zoning Board of Review, 101 R. I. 649, 226 A.2d 416; Klowan v. Zoning Board of Review, 99 R. I. 252, 207 A.2d 42; Baker v. Zoning Board of Review, 102 R. I. 134, 228 A.2d 859.
Hinckley, Allen, Salisbury & Parsons, Guy J. Wells, William P. Thornton, Jr., of counsel, for petitioner.
John P. Bourcier, Town Solicitor, Frederick R. DeCesaris, Assistant Town Solicitor, for respondent.
The petition for certiorari is denied and dismissed, the writ heretofore issued is quashed, and the records certified to this court are ordered returned to the respondent board with our decision endorsed thereon.

 Section IX, B, of the ordinance reads in part:
“B. Special Permit Uses.
In an Industrial E District a building may be erected, altered, or used,, and a lot or premises ma-y,b,e used fpr any of the following_purposes; only upon a Special Permit issued by the'Zoning.Board of Review as provided' in.Section XVII:
" “1. Any of the uses set forth in sub-section (A) hereof located within 300 feet of a Residence District.”